DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the amendment and RCE filed 29 January 2021.
Claims 1-12 and 18-22 are pending. Claims 1 and 18 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Stricker et al. (R2D2 reloaded: Dynamic video projection on a mobile service robot, 2015, hereafter Stricker) and further in view of Smith (US 2013/0253703, published 26 September 2013) and further in view of Kursula et al. (US 2018/0007328, published 4 January 2018, hereafter Kursula)
As per independent claim 1, Stricker discloses a method for providing an interactive interface by a robot, the method comprising:
identifying a position of a user in a physical environment (page 1, left column, last paragraph: Here, a robotic rehab assistant accompanies patients during walking/orientation exercises)
identifying a surface within the physical environment for projecting the interactive interface based on the position of the user (page 2, right column, third paragraph: Here, a plurality of surfaces are evaluated for projecting an interactive interface)
the robot moving to a location within the physical environment based on the position of the user and the surface for projecting the interactive interface (page 2, right column, last paragraph: Here, based upon the evaluation of surfaces, the best position and wall segments surrounding the position are identified for projecting an interface)
projecting onto a surface the interactive interface, the interactive interface including a plurality of input options (page 2, left column, first paragraph: Here, a user interface is projected onto the ground, allowing a user to interact with the buttons of the projected interface)
Stricker fails to specifically disclose:
projecting onto a wall surface
capturing a plurality of images of the interactive interface while the interactive interface is being interacted with by the user
determining, from the plurality of images, an input option associated with a selection made by the user, the input option being communicated to a server for processing the selection 
	However, Smith discloses:
projecting onto a wall surface (paragraph 0022)
capturing a plurality of images of the interactive interface while the interactive interface is being interacted with by the user (paragraph 0020)
determining, from the plurality of images, an input option associated with a selection made by the user, the input option being communicated to a remote device for processing the selection (paragraphs 0024 and 0027: Here, a user’s inputs are determined and a display is updated. This information is then transmitted to a remote device)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Smith’s robot with Striker’s robot, with a reasonable expectation of success, as it would have allowed for the capturing of user inputs and update of the interface. This would have allowed a user to interact with the projected interface, as he/she would interact with any other displayed interface. This would have provided the user with the benefit of not only viewing, but viewing and interacting with a projected interface.
Stricker and Smith fails to specifically disclose transmitting a user’s inputs to a server. However, the examiner takes official notice that a server is a device. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Stricker-Smith’s transmission of input data from a robot device to a remote device, with a reasonable expectation of success, as it would have allowed a user to transmit data to a server. This would have allowed for the server to store and track user’s interactions with a robot, thereby allowing for tracking historical interaction data in order to identify user behavior patterns.
Finally, Stricker fails to specifically disclose:
identifying a point of gaze of a user
projecting onto a surface based upon a point of gaze and updating the projection based upon an updated point of gaze
However, Kursula discloses:
identifying a point of gaze of a user (paragraph 0021)
projecting onto a surface based upon a point of gaze and updating the projection based upon an updated point of gaze (paragraph 0021: Here, a projection is displayed based upon a user’s gaze vector)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kursula with Stricker, with a reasonable expectation of success, as it would have enabled display of contents in a manner that is more convenient for a user. This would have provided a user the advantage of having contents displayed within his/her gaze, thereby ensuring that the user did not miss contents based upon looking away from the display.
As per dependent claim 2, Stricker, Smith, and Kursula disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Smith discloses providing a feedback that the input option associated with the selection made by the user has been made (paragraph 0024: Here, based upon a user selection, the display is altered and redisplayed). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Smith’s robot with Striker’s robot, with a reasonable expectation of success, as it would have allowed for the capturing of user inputs and update of the interface. This would have allowed a user to interact with the projected interface, as he/she would interact with any other displayed interface. This would have provided the user with the benefit of not only viewing, but viewing and interacting with a projected interface.
As per dependent claim 3, Stricker, Smith, and Kursula disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Smith discloses wherein projecting the user interface is performed by a projection device having a lens system for focusing light to render images associated with the interactive interface onto a surface (Figure 6; paragraph 0046). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Smith’s robot having a lens for projection with Stricker’s robot, with a reasonable expectation of success, as it would have allowed a user to project contents onto a plurality of surfaces. Use of the lens would have provided the benefit of focusing contents for a better display across various surfaces.
As per dependent claim 4, Stricker, Smith, and Kursula disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Stricker further discloses projecting a GUI associated with the interactive interface and the graphical selection buttons associated with the plurality of input operations (page 2, left column, first paragraph).
As per dependent claim 5, Stricker, Smith, and Kursula disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Sticker discloses wherein the identifying the surface within the physical environment includes analyzing attributes of the surface, the attributes including one or more of reflectivity, contrast, color, texture, area, gain, or surface contours (page 3, right column, final paragraph – page 4, left column first paragraph: Here, the color of the wall is used in determining the suitability of a wall for projection).
As per dependent claim 6, Stricker, Smith, and Kursula disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Smith discloses correcting for skew in an appearance of the interactive interface during the projection, the correcting including distorting one or more images associated with the user interface before being projected onto the surface (paragraph 0018: Here, based upon the projection surface, the dimensions and geometry may be corrected in order to properly display the projection. Modifying the dimensions and geometry would modify the skew of the projected image). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Smith’s robot with Striker’s robot, with a reasonable expectation of success, as it would have allowed for the capturing of user inputs and update of the interface. This would have allowed a user to interact with the projected interface, as he/she would interact with any other displayed interface. This would have provided the user with the benefit of not only viewing, but viewing and interacting with a projected interface.
	As per dependent claim 7, Stricker, Smith, and Kursula disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Stricker discloses:
	correcting for a skew in appearance of the interactive interface during the projecting the interactive interface, the correcting including one or both of moving to a second location or changing an orientation for projecting the interactive interface
	or adjusting the location of the robot (page 2, right column, third paragraph), or a combination thereof.
	As per dependent claim 9, Stricker, Smith, and Kursula disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Stricker discloses wherein the determining, the input option associated with the selection made by the user includes detecting a touch by the user on the surface in a region associated with the input option of the interactive interface (page 2, left column, first paragraph).
	As per dependent claim 10, Stricker, Smith, and Kursula disclose the limitations similar to those in claim 9, and the same rejection is incorporated herein. Smith discloses wherein the determining the input option associated with the selection made by the user further includes capturing a sound associated with the touch made by the user (Figure 4; paragraphs 0019 and 0021). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Smith’s use of auditory input with Stricker’s visual input in order to allow a user to select and modify touch parameters. This would have provided a user with a more robust interface for interacting with a robotic assistant.
	As per dependent claim 11, Stricker, Smith, and Kursula disclose the limitation similar to those in claim 1, and the same rejection is incorporated herein. Stricker discloses determining the input operation associated with the selection made by the user includes detecting a user’s foot motion/position (page 2, left column, first paragraph). Stricker fails to specifically disclose detecting a hand gesture, a hand position, a hand motion, a finger position, a finger motion, a hand placement, a finger placement, or a hand sign, or a combination of two or more thereof. However, the examiner takes official notice that detecting a hand gesture, a hand position, a hand motion, a finger position, a finger motion, a hand placement, a finger placement, or a hand sign, or a combination of two or more thereof was notoriously well known in the art at the time of the applicant’s invention. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to substitute the well-known hand based inputs for Stricker’s foot based inputs, with a reasonable expectation of success. Because both the well-known and Stricker teach method for detecting input, it would have been obvious to one of ordinary skill in the art to substitute one known method for the other to achieve the predictable result of detecting hand based user inputs (See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143(I)(B)).
	As per dependent claim 12, Stricker, Smith, and Kursula disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Stricker fails to specifically disclose receiving, from the server, in response to processing the selection, additional content. However, the examiner takes official notice that communication between a client/server, where the server provided additional content responsive to selection at a client device, was notoriously well-known in the art at the time of the applicant’s invention. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have combined the well-known with Stricker-Smith, with a reasonable expectation of success, as it would have allowed for more robust calculation than those which may be supported at a mobile device. This would have enabled for computationally intense operations to be performed at a server, with the results sent to a client for display. Such a system would have enabled a user of the mobile device to view results he/she would not be able to perform at the device, thus improving a user’s experience.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stricker, Smith, and Kursula and further in view of Okuley (US 2018/0007341, filed 1 July 2016).
As per dependent claim 8, Stricker, Smith, and Kursula disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Stricker discloses analysis of one or more color associated with a surface (page 4, left column first paragraph). Stricker fails to specifically disclose correcting for the diminution of contrast by adjusting one or more colors associated with the interactive interface based on the analysis of the one or more colors. However, Okuley discloses correcting for the diminution of contrast by adjusting one or more colors associated with the interactive interface based on the analysis of the one or more colors (paragraph 0031: Here, the projected colors are adjusted to improve visual contrast against the projection surface). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Okuley with Stricker-Smith, with a reasonable expectation of success, as it would have allowed for the adjustment of projected colors to improve contract against the projection surface. This would have provided the user with a more visually clear projection.

Claim 18-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Stricker and Smith and Kursula and further in view of Hashimoto (US 2017/0187106, filed 21 December 2015).
As per independent claim 18, Stricker discloses a method for providing a session by a robot, comprising:
identifying a portion of a user in a physical environment (page 1, left column, last paragraph: Here, a robotic rehab assistant accompanies patients during walking/orientation exercises)
identifying a surface within the physical environment for projecting the interactive interface based on the position of the user (page 2, right column, third paragraph: Here, a plurality of surfaces are evaluated for projecting an interactive interface)
the robot moving to a first location proximal to the user for providing the session to the user based on the position of the user  (page 2, left column, first paragraph; page 2, right column, last paragraph
the robot moving to a second location for projecting a graphical output of the session based on the position of the user and the attributes of the surface (page 2, right column, last paragraph: Here, based upon the evaluation of surfaces, the best position and wall segments surrounding the position are identified for projecting an interface)
projecting onto a surface the interactive interface, the interactive interface including a plurality of input options (page 2, left column, first paragraph: Here, a user interface is projected onto the ground, allowing a user to interact with the buttons of the projected interface)
Stricker fails to specifically disclose:
projecting onto a wall surface
capturing a plurality of images of the interactive interface while the interactive interface is being interacted with by the user
	enabling a user to interact with the session
However, Smith discloses:
projecting onto a wall surface (paragraph 0022)
capturing a plurality of images of the interactive interface while the interactive interface is being interacted with by the user (paragraph 0020)
determining, from the plurality of images, an input option associated with a selection made by the user, the input option being communicated to a remote device for processing the selection (paragraphs 0024 and 0027: Here, a user’s inputs are determined and a display is updated. This information is then transmitted to a remote device)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Smith’s robot with Striker’s robot, with a reasonable expectation of success, as it would have allowed for the capturing of user inputs and update of the interface. This would have allowed a user to interact with the projected interface, as he/she would interact with any other displayed interface. This would have provided the user with the benefit of not only viewing, but viewing and interacting with a projected interface.
Additionally, Stricker fails to specifically disclose:
identifying a point of gaze of a user
projecting onto a surface based upon a point of gaze and updating the projection based upon an updated point of gaze
However, Kursula discloses:
identifying a point of gaze of a user (paragraph 0021)
projecting onto a surface based upon a point of gaze and updating the projection based upon an updated point of gaze (paragraph 0021: Here, a projection is displayed based upon a user’s gaze vector)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kursula with Stricker, with a reasonable expectation of success, as it would have enabled display of contents in a manner that is more convenient for a user. This would have provided a user the advantage of having contents displayed within his/her gaze, thereby ensuring that the user did not miss contents based upon looking away from the display.
	
Further, Stricker fails to disclose:
receiving, from a user an instruction for executing a video game
determining a game controller from a plurality of game controllers to be used by the user for interacting with the video game
establishing a wireless connection with the game controller
However, Hashimoto discloses: 
determining a game controller from a plurality of game controllers to be used by the user for interacting with the video game (paragraphs 0036-0038: Here, a video game device is connected to a projector. This video game device may be selected from various other devices, including a personal computer, which is capable of providing video games)
establishing a wireless connection with the game controller (paragraphs 0036-0038: Here, a wireless connection is created between a projector and a video game device)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hashimoto with Stricker, with a reasonable expectation of success, as it would have allowed a user to connect a video game wireless to a projector robot. This would have provided the user with the advantage of projecting wirelessly obtained contents, such as video game data, at a position proximate to a user, thereby enabling the user to view contents in a variety of locations.
Finally, the examiner takes official notice that receiving, from a user, an instruction to execute a video game was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Stricker, as it would have enabled a user to choose a program, specifically a video game, with which to interact. This would have enabled him/her greater control over his/her entertainment options.
As per dependent claim 19, Stricker, Smith, Kursula, and Hashimoto disclose the limitations similar to those in claim 18, and the same rejection is incorporated herein. Stricker fails to specifically disclose wherein the determining the game controller from a plurality of game controllers is based on one or more of a request made by the user, a preference setting of the user, a prediction, a degree of randomness, or a specification provided by the video game. However, the examiner takes official notice that receiving, from a user, an instruction to execute a video game was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Stricker, as it would have enabled a user to choose a program, specifically a video game, with which to interact. This would have enabled him/her greater control over his/her entertainment options.
As per dependent claim 20, Stricker, Smith, Kursula, and Hashimoto disclose the limitations similar to those in claim 18, and the same rejection is incorporated herein. Stricker fails to specifically disclose wherein the game controller is a detachable part that is mounted to a robot. However, the examiner takes official notice that providing a tool to perform a task, to a user, which is mounted to a robot, was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Stricker, as it would have provided a user with a tool (video game controller) for performing a task (playing a video game). This would have enabled a user to maintain a hands-free relationship with the robot, until the user needs a specific tool, thereby providing a user with greater flexibility to perform other tasks.
As per dependent claim 20, Stricker, Smith, Kursula, and Hashimoto disclose the limitations similar to those in claim 18, and the same rejection is incorporated herein. Stricker fails to specifically disclose wherein the game controller is provided to the user by a robotic arm. However, the examiner takes official notice that providing a tool to perform a task, to a user, via a robotic arm, was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Stricker, as it would have provided a user with a tool (video game controller) for performing a task (playing a video game). This would have enabled a user to maintain a hands-free relationship with the robot, until the user needs a specific tool, thereby providing a user with greater flexibility to perform other tasks.
As per dependent claim 21, Stricker, Smith, and Hashimoto disclose the limitations similar to those in claim 18, and the same rejection is incorporated herein. Stricker fails to specifically disclose wherein the game controller is provided to the user by a detachable robotic arm. However, the examiner takes official notice that providing a tool to perform a task, to a user, via a detachable robotic arm, was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Stricker, as it would have provided a user with a tool (video game controller) for performing a task (playing a video game). This would have enabled a user to maintain a hands-free relationship with the robot, until the user needs a specific tool, thereby providing a user with greater flexibility to perform other tasks.

Response to Arguments
Applicant's arguments filed 29 January 2021 have been fully considered but they are not persuasive.
The applicant’s initial argument is based upon the belief that the prior art fails to disclose the “identified surface is updated based on an update in the position of the user and the POG of the user (page 7).” The examiner respectfully disagrees. Kursula discloses wherein the identified surface is updated based on an update in the position of the user and the POG of the user (Figure 7; paragraph 0054-0055). Specifically, based upon the gaze vector being different than the prior gaze vector, the surface position upon which the projection is displayed is updated. For this reason, this argument is not persuasive.
The applicant further argues that Stricker fails to disclose that the robot moves to a location within the physical environment based on the POG of the user (pages 7-8). First, it is noted that Kursula is not relied upon for disclosing the robot moving to a location within the physical environment based on the position of the user, the POG of the user, and the surface for projecting the interactive interface. Instead, the examiner relies upon Kursula to disclose identifying a point of gaze of a user (paragraph 0021) and projecting onto a surface based on a point of gaze and updating the projection based upon an updated point of gaze (paragraph 0021; see also: Office action mailed 2 June 2020: page 5). Further, Stricker is relied upon to disclose the robot moving to a location within the physical environment based on the position of the user and the surface for projecting the interactive interface (page 2, right column, last paragraph; see also: Office action mailed 2 June 2020: page 3).
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
For these reasons, these arguments are not persuasive.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144